Robinson, J., dissenting. Initiated Act No. 1, approved at the general election, November 7,1950, makes it unlawful for owners of cattle, horses, mules, hogs, sheep or goats to allow them to run at large along or on any public highway in the State of Arkansas. Act No. 120, 1951, amends Act No. 1 to the extent of prohibiting the running at large of the stock mentioned only on U. S. highways or paved highways, and provides that the Act does not apply to “any county or stock law district which had enacted a county or district stock law prior to January 1, 1951.” Because Act 120 excludes from its operation any county or stock law district which already prohibited the running at large of the stock with which the Act was dealing, this Court held that Act 120 is local or special legislation and, therefore, unconstitutional. Under the general laws of the State, three or more townships, by a vote of not less than 25% of the qualified electors of said district, can petition the County Court to call an election for the purpose of prohibiting the running at large of livestock in the designated district. Many such districts have been formed in the State. Even if Act 120 had not exempted those districts which had voted a stock law and the Court should hold that the Act applied to those districts, there is nothing to prevent the County Court, on petition of a sufficient number of qualified electors from calling an election for the purpose of again adopting a stock law. Hence, it would be a futile thing to apply an act of the legislature to a local stock law district voted by the people when the voters’ power to re-enact a stock law was left intact. In my opinion, Act 120 would not have affected stock law districts mentioned therein even if the exemption had not been specifically set out. “Where there is a special Act made to apply in particular cases, it only applies, and not the general act.” Mills v. Sanderson, 68 Ark. 130, 56 S. W. 779. Therefore, the exemption was a nullity. It did nothing, and cannot be construed as making Act 120 special or local legislation. For this reason, I respectfully dissent.